296 F.2d 131
James Edward CORBETT, Appellant,v.UNITED STATES of America, Appellee.
No. 18939.
United States Court of Appeals Fifth Circuit.
November 29, 1961.

James Edward Corbett, Springfield, Mo., pro se, Moulton Goodrum, Jr., Houston, Tex., for appellant.
John L. Briggs, Asst. U. S. Atty., Jacksonville, Fla., Edward F. Boardman, U. S. Atty., Miami, Fla., Edith House, Asst. U. S. Atty., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and HUTCHESON and RIVES, Circuit Judges.
PER CURIAM.


1
This appeal from denial of appellant's 28 U.S.C.A. Section 2255 motion is ruled by our earlier case of Gregori v. United States, 5 Cir., 243 F.2d 48, and Bishop v. United States, 350 U.S. 961, 76 S.Ct. 440, 100 L.Ed. 835. Under the principle announced in those cases, the allegations of the petitioner, taken together with the evidence before the Court touching upon appellant's mental and neuropsychiatric history, made it incumbent on the trial court to hold such hearing as is required by Section 2255. The trial court's in camera analysis of the records does not, as we said in the Gregori case, suffice under the statute.


2
For further and not inconsistent proceedings, the judgment is


3
Reversed and the case remanded.